Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please AMEND the first paragraph of the specification, AS FOLLOWS.
The present application is a continuation of U.S. utility application serial number 16/159,185 filed October 12, 2018, now U.S. patent no. 10,364,441, issued July 30, 2019, which is a continuation of U.S. utility application serial number 14/687,020 filed April 15, 2015, now abandoned, which is a continuation of U.S. utility application serial number 13/231,592 filed September 13, 2011, now U.S. patent number 9,017,991 issued April 28, 2015 which claims the benefit of U.S. provisional application serial number 61/438,824 filed February 2, 2011, and international application PCT/US2010/027104 filed March 12, 2010 which claims benefit of U.S. provisional application serial number 61/159,856 filed March 13, 2009, each of which hereby incorporated by reference in its entirety.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present amendment overcomes the objection to the specification. The ODP rejections are overcome by way of the terminal disclaimer.  In addition, the claims are free of the art, as the art does not teach nor suggest the particular structure in the claims.  Thus, Claims 66-94 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633